DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 08/31/2022 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okabe et al. (US-20140367253-A1), hereinafter Okabe.
It is noted that the claim language “integrated” is considered to require a target portion and backing plate portion to be made of the same material or to be manufactured as one piece so that bonding is not required, as described in instant specification [0006]. 
Regarding Claim 1, Okabe teaches a copper sputtering target ([0017]-[0018]) which is a single body including an erosion part which is in front of a flange part (Fig. 1) which is within the claimed an integrated sputtering target comprising a target portion and a backing plate portion, both of them being made of copper and unavoidable impurities. 
Okabe further teaches a Vickers hardness of 90-100 Hv in a portion of the sputtering target ([0018]) which is within the claimed wherein a Vickers hardness Hv is 90 or more.
It is noted that the method of measuring a “flat ratio of crystal grains in a cross section orthogonal to a sputtering surface” is in instant specification [0033].
Okabe does not explicitly disclose a flat ratio of crystal grains in a cross section orthogonal to a sputtering surface.
It is noted that according to the instant specification [0036] the claimed flat ratio of crystal grains can be obtained by the manufacturing method. The manufacturing method according to the instant specification requires melting and casting a mold ([0038]-[0039]), hot forging, preferably at 300-900˚C ([0040]), cold rolling or forging, preferably at 70% change rate or more ([0041]), heat treatment, preferably at 200-500˚C for 0.5-3 hours ([0043]) and a second cold rolling or forging, at 20-40% change rate ([0044]).
Okabe further teaches processing including melting and casting ([0048]) which is the same as the instant specification’s melting and casting a mold.
Okabe further teaches processing including warm forging at 400˚C ([0049]) which is within the instant specification’s hot forging, preferably at 300-900˚C.
Okabe further teaches processing including rolling at a cold working ratio of 80% ([0049]) which is within the instant specification’s cold rolling or forging, preferably at 70% change rate or more.
Okabe further teaches processing including heat treatment at 325˚C for 1 hour ([0049]) which is within the instant specification’s heat treatment, preferably at 200-500˚C for 0.5-3 hours.
Okabe further teaches a portion of the copper sputtering target being cold forged at a working ratio of 40% ([0049]) which is within the instant specification’s second cold rolling or forging, at 20-40% change rate ([0044]).
Since Okabe teaches the claimed composition and properties, as well as the processing according to the instant specification as discussed above, a person having ordinary skill in the art would expect the portion of Okabe’s copper sputtering target which receives the second cold forging to exhibit the claimed flat ratio of crystal grains in a cross section orthogonal to a sputtering surface is 0.35 or more and 0.65 or less.

Regarding Claim 2, Okabe teaches the claim elements as discussed above. Okabe further teaches a grain size of 40 µm ([0050], Table 1 Examples 2-3) which is within the claimed the sputtering target has an average crystal grain size of 10 µm or more and 60 µm or less.

Regarding Claim 3, Okabe teaches the claim elements as discussed above. Okabe further does not teach the copper sputtering target including Fe, Cr, Ni, Si, Ag, S or P which is within the claimed total amount of 0.01% by mass or less of Fe, Cr, Ni, Si, Ag, S and P.



Response to Arguments
Applicant’s arguments, see P. 7, filed 08/31/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 13-15, filed 08/31/2022, with respect to the 35 USC 103 rejections over Okabe in view of Kuboi have been fully considered and are persuasive.  The 35 USC 103 rejections over Okabe in view of Kuboi have been withdrawn. 
The reminder of applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
The argument that Okabe does not disclose or suggest a Vickers hardness Hv is 90 or more because only the flange of Okabe has an Hv of 90-100 is not convincing. 
The claim language of “wherein a Vickers hardness Hv is 90 or more” does not require that the claimed target portion or that the entirety of the integrated sputtering target have an Hv of 90 or more, the broadest reasonable interpretation requires some portion of the integrated sputtering target to have a hardness of 90 Hv or more, which is satisfied by the hardness of the flange portion of Okabe.
The argument regarding the flat ratio of crystal grains in a cross section orthogonal to a sputtering surface to be used for sputtering is not convincing.
The claim language requiring the cross section to be orthogonal to the sputtering surface does not require the claimed crystal grain structure to be present behind the sputtering surface, it requires the cross section to be at right angles to the surface which is sputtered, and a cross section from left to right across the flange portion of Fig. 1 of Okabe would be such a cross section.
The argument regarding the erosion part not being processed in Okabe’s method is not convincing.
As discussed above, the claim as written does not require the properties and microstructure to be applied to the erosion part in particular or in entirety.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736